Citation Nr: 0723879	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  05-32 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1988 to 
August 1992.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in St. 
Petersburg, Florida.

In May 2007, in support of his claim, the veteran testified 
at a hearing at the RO before the undersigned Veterans Law 
Judge (VLJ) of the Board (also referred to as a "travel 
Board" hearing).  During the hearing, he submitted 
additional evidence (consisting of a personal statement, and 
copies of recent VA outpatient clinical         and Vet 
Center records), and he waived his right to have this 
additional evidence initially considered by the RO.  See 38 
C.F.R. §§ 20.800, 20.1304(c) (2006).  

Unfortunately, for the reasons indicated below, further 
development of the  evidence is necessary before deciding the 
claim on appeal.  So this case is being REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.  
VA will notify the veteran if further action is required on           
his part.


REMAND

According to the generally applicable law with regard to a 
claim for service connection for PTSD, a valid claim for this 
condition requires medical evidence establishing a diagnosis 
of the condition in accordance with 38 C.F.R. § 4.125(a) 
(i.e., DSM-IV), credible supporting evidence that the claimed 
in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f);               see also Cohen v. Brown, 10 
Vet. App. 128 (1997).


Also, under 38 C.F.R. § 3.304(f)(3), where a PTSD claim is 
based on in-service personal assault, evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of 
such evidence include, but are not limited to: records from 
law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; 
and statements from family members, roommates, fellow 
service members, or clergy.  Evidence of behavior changes 
following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of 
the stressor include, but are not limited to:                
a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. See 67 Fed Reg. 10,330-10,332 
(March 7, 2002) (later codified at 38 C.F.R.           § 
3.304(f)(3)).

In the present instance, the basis of the veteran's claim for 
PTSD is that of an          in-service stressful experience 
involving an alleged sexual assault, specifically,   that 
during his service while stationed at Fort Belvoir, Virginia 
between 1989 and 1990 he was subjected to continuing and 
unwelcome advances from a female superior non-commissioned 
officer (NCO) as part of a quid pro quo relationship    in 
return for advancement in his job position.  He states 
further that at the time,    his mother was also undergoing 
treatment for cancer, and that this individual NCO would 
often demand participation in sexual activity as a condition 
to him taking leave to return home to visit his family.  

Considering, initially, the first essential criterion for the 
condition claimed, that of   a competent diagnosis of PTSD, 
there is relevant evidence already of record.         The 
report of a February 2004 outpatient psychiatric treatment 
note from the           Bay Pines VA Medical Center (VAMC) 
indicates a diagnosis, in part, of PTSD (stated to have been 
associated with military sexual trauma).  There is similarly          
on file, the August 2004 letter from a treating mental health 
counselor at                   St. Petersburg Vet Center, of 
PTSD, and another consistent letter from a psychologist at 
Bay Pines VAMC indicating an impression of the same.  So 
there is at minimum, medical evidence to substantiate the 
existence of the claimed psychiatric disorder -- though prior 
to confirmation as to whether the veteran indeed has a 
medical diagnosis of PTSD that is casually related to a 
verified stressor from service. 

Pertaining to this remaining component of the veteran's 
claim, it must initially be shown that there is a verified 
stressor of record.  Inasmuch as here, the alleged stressor 
is unrelated to an allegation of participation in combat, 
this claimed event must be independently corroborated by 
service records or other objective means, not entirely based 
upon his own lay testimony.  See Cohen, 10 Vet. App. at 146-
47; Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996).  As 
mentioned, as well, evidence of behavioral changes following 
the claimed incident must be given particular emphasis in 
stressor verification, where premised upon an alleged 
personal assault.  See 38 C.F.R. § 3.304(f)(3).

Evidence thus far that would assist in stressor verification, 
indicates that           service medical records (SMRs) are 
absent complaints or report of a sexual assault, or mental 
health treatment received in connection with the claimed 
incident, or on any other basis.  The veteran himself has 
reported that during service he underwent an approximate six-
month outpatient rehabilitation course for alcohol and drug 
abuse, which he states was a coping response to the 
substantial stress experienced during service.  His SMRs do 
not include reference to this described course of treatment.  
Additionally, the veteran's service personnel records do not 
document apparent difficulties or adverse incidents 
encountered in any duty assignment,     and military 
performance evaluations were consistently favorable.

The veteran himself has obtained a January 2004 lay statement 
from a friend,  which explained that in 1996 (four years 
following discharge from service)            the veteran had 
initially described to him the above incident concerning the 
alleged pattern of sexual misconduct by a superior NCO, and 
that the incident appeared to have had a detrimental impact 
upon the veteran.      

Also of record is a copy of a November 1990 from a private 
hospital in Florida, provided by the veteran, documenting 
that his mother underwent continuing evaluation and treatment 
for cancer around the time period claimed.  

Aside from the foregoing items of evidence, there is also the 
aforementioned August 2004 report from a mental health 
counselor at St. Petersburg Vet Center, stating to the effect 
that based upon her treatment history of him over the past 
year, he did manifest PTSD as a the result of the events from 
service involving sexual trauma.  It was considered that he 
continued to have some difficulty in his family life and 
interactions with women in the occupational environment as 
symptomatic of his condition.  

Perhaps even more significant, though, is that his VA 
counselor then referred       the case to a psychologist at 
Bay Pines VAMC, Director of the Center for Sexual Trauma 
Services.  In her August 2004 opinion, this treatment 
provider initially noted review of the justification for the 
RO's September 2004 denial of the veteran's claim.  She 
further opined that based upon her experience treating both 
men and women with histories of military sexual trauma, the 
veteran's report of his experience of sexual trauma during 
service was fully credible, and warranted more thorough 
consideration. 

As a general principle, it has been held that "[a]n opinion 
by a mental health professional based on a post-service 
examination of the veteran cannot be used to establish the 
occurrence of the stressor."  See Cohen v. Brown, 10 Vet. 
App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996).  
But in YR v. West, 11 Vet. App. 393 (1998), the Court of 
Appeals for Veterans' Claims stated that these quoted 
categorical statements were made in the context of discussing 
PTSD diagnoses other than those arising from personal 
assault.

Because VA has provided for special evidentiary-development 
procedures, including interpretation of behavior changes by a 
clinician and interpretation          in relation to a 
medical diagnosis, for personal-assault cases, the above 
categorical statements in Cohen and Moreau, and other cases 
where they may have been echoed, are not operative.  To the 
contrary, 38 C.F.R. § 3.304(f) expressly indicates that VA 
may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that an alleged personal assault 
occurred.   

Furthermore, as the comments set forth in the final version 
of section 3.304(f) state, this type of opinion may be of 
value in resolving a claim, but is in no way binding or a 
substitute for adjudicative judgment.  ("Such an opinion 
could corroborate the claimant's account of the stressor 
incident.  In certain cases, the opinion of such a 
professional could help interpret the evidence so that the VA 
decisionmaker can better understand it.  Opinions given by 
such professionals are not binding upon VA, but instead are 
weighed along with all the evidence provided.").  67 Fed. 
Reg. 10,330 (March 7, 2002) (later codified at 38 C.F.R. § 
3.304(f)(3)). 

Additional comments clarify the extent to which a post-hoc 
opinion as to occurrence of a claimed in-service stressful 
event is probative medical evidence:                       
"In diagnosing PTSD, doctors typically rely on the 
unverified stressor information provided by the patient.  
Therefore, a doctor's recitation of a veteran-patient's 
statements is no more probative than the veteran-patient's 
statements made to VA. [Consequently], VA is not required to 
accept a doctor's diagnosis of PTSD due to   a personal 
assault as proof that the stressor occurred or that the PTSD 
is service connected.  If, however, VA finds that a doctor's 
diagnosis of PTSD due to a personal assault is ... 'competent 
and credible' and there is no evidence to the contrary in the 
record, in all likelihood, such an opinion would constitute 
competent medical evidence."  See again, 67 Fed.Reg. 10,330-
31.

These comments indicate in terms of the instant case, that as 
with medical opinions rendered in other compensation benefits 
claims, an opinion should be afforded     the probative 
weight warranted based upon its underlying evidentiary 
foundation. See generally, Elkins v. Brown, 5 Vet. App. 474, 
478 (1993).  Here, the                August 2004 
psychologist's opinion is clearly favorable to the veteran's 
claim         -- nonetheless, more thorough review of the 
evidence of record, as well as his   own statements, is 
necessary to determine if the objective standard for stressor 
verification is met.  See again Cohen, 10 Vet. App. at 146-
47; 38 C.F.R. § 3.304(f) (providing that VA may submit any 
evidence it receives for a post-hoc opinion as to the 
likelihood of occurrence of a claimed personal assault).  See 
e.g., Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (medical 
opinions relating a current disability to military service 
should be based upon an accurate factual premise, so as to 
have probative value).  Accordingly, an opinion should be 
obtained from another VA mental health treatment professional 
as to whether, based on the entire evidence of record, there 
is substantiation for the occurrence of the claimed stressor 
from service.  In the event that this stressor is 
corroborated, then the veteran should then be scheduled for a 
VA psychiatric examination to confirm that he meets the 
medical criteria for a diagnosis of PTSD (under DSM-IV) -- 
and if so, whether this condition is causally linked to the 
confirmed stressor.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (VA's duty to assist includes providing an 
examination or obtaining a medical opinion where necessary to 
make a decision on the claim).   

In addition, while this case is on remand to the RO (AMC), 
further action should be undertaken to ensure that the 
veteran has received comprehensive notice of the potential 
availability of alternative sources of evidence (i.e., 
besides service records alone), which under section 3.304(f), 
may be utilized to substantiate an in-service stressor 
involving a personal assault.  While he has already received                         
(and completed) a January 2004 PTSD stressor questionnaire 
that included a substantial portion of this essential 
information, a specific development letter addressing the 
above provision in full would ensure thorough notification in 
this regard.  See Bradford v. Nicholson, 20 Vet. App. 200, 
204-205 (2006), citing to           Patton v. West, 12 Vet. 
App. 272, 280 (1999).

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.	Inform the veteran of the applicable 
procedures under 38 C.F.R. § 3.304(f) 
concerning a claim for PTSD on the 
basis of an alleged in-service personal 
assault.  In this regard, notify him 
that evidence of behavior changes 
following the claimed in-service 
incident, or incidents, is one type of 
relevant evidence that may support a 
claim for service connection for PTSD 
based on a claimed personal assault 
(although the relevant evidence need 
not be limited to evidence of such 
behavioral changes).  

2.	Obtain all additional records 
pertaining to the veteran's outpatient 
treatment at the Bay Pines VAMC since 
February 2004, and then associate            
all records obtained with the claims 
file.  

3.	Following the completion of the 
above, determine based on the complete 
evidence of record whether the veteran 
was exposed to the claimed stressor in 
service that involved an alleged 
personal assault.  For the purpose of 
making this determination, a medical 
opinion should be obtained from a VA 
medical professional (a psychiatrist, 
or other mental health treatment 
provider) after review of the claims 
file -- including, but not limited to, 
service records,  evidence of any 
relevant behavioral changes,                
and the August 2004 VA psychologist's 
statement.    If this treatment 
provider determines that the record 
establishes the existence of a 
stressor, he or she should then specify 
which stressor (or stressors) in 
service have been established by the 
record.  In reaching this 
determination, all credibility 
questions raised by the evidence should 
be addressed.

4.	If the claimed stressor is 
objectively confirmed, schedule the 
veteran for a VA psychiatric 
examination to obtain a medical opinion 
indicating whether it is at least as 
likely as not (i.e., 50 percent or 
greater probability) that he has PTSD 
due to this incident.  Notify the 
examiner that only a stressor that has 
been confirmed may be considered.  If 
PTSD is diagnosed, the examiner must 
indicate what specific stressor in 
service provided the basis for this 
diagnosis.  If PTSD is not diagnosed, 
the examiner should explain why    the 
veteran does not meet the DSM-IV 
criteria for this diagnosis.

To facilitate making these 
determinations, send the claims folder 
to the examiner for a review of the 
veteran's pertinent medical history, 
including a complete copy of this 
remand.  The examination report must 
confirm that the veteran's claims file          
was reviewed.

5.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  Stegall v. West, 11 
Vet. App. 268 (1998).

6.	Then readjudicate the claim on appeal 
in light of the additional evidence 
obtained.  If the claim is not granted 
to the veteran's satisfaction, prepare 
a supplemental statement of the case 
(SSOC) and send it to him and his 
representative.  Give them time to 
respond before returning the claim to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




